 

steam Rages artes steams waar elelinolinien a

Case 1:19-cr-00285-GBD Document (26

   

RORICALLY #TLED i

Be

OE NERA” ACEC

 

UNITED STATES DISTRICT COURT : #:
SOUTHERN DISTRICT OF NEW YORK bad Fe UOT 9; UO 26.

UNITED STATES OF AMERICA,

-against-
ORDER

LAURENCE F. DOUD III,
19 Crim. 285 (GBD)

Defendant.
GEORGE B. DANIELS, United States District Judge:
The pretrial conference on July 28, 2021 at 9:45 a.m. is hereby cancelled. The Court will

hear oral argument on Defendant’s Motion to Dismiss the Indictment, (ECF No. 61), on August

18, 2021 at 11:00 a.m.
The Clerk of Court is directed to close the letter motion at ECF No. 71, accordingly

Dated: New York, New York
July _, at
Z\ SO ORDERED.

UL 2 6 4

ZOR +B. DANIELS
nited States District Judge
